Citation Nr: 1048352	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  04-43 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease, right knee.

2.  Entitlement to service connection for diabetes mellitus, type 
II, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1965 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of service connection for diabetes mellitus, type II, 
was remanded by the Board in November 2007 for further 
development and was denied by the Board in its June 2009 
decision.  

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In a January 2010 Order, the Court granted the parties 
Joint Motion for Remand (JMR), vacated the Board's June 2009 
decision, and remanded the matter to the Board for compliance 
with the instructions in the JMR.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Regarding the claim seeking an increased evaluation for the 
degenerative joint disease of the right knee, the Board observes 
that the June 2009 supplemental statement of the case (SSOC) 
included in its evidence VA outpatient treatment records dated 
May 2006 to June 2009, which the RO summarized as containing the 
Veteran's complaints of pain.  However, VA outpatient records 
printed and included in the claims file for the Board's review 
end in September 2007.  

As well, the June 2009 SSOC referred to the RO's use of "Virtual 
VA" in June 2009; however, RO noted that it found no treatment 
records applicable to the claim.  The Board does not have access 
to computerized treatment records; therefore, any treatment 
records must be printed and include in the claims file for Board 
review, to include any treatment records indicating the Veteran 
complained of right knee pain, dated September 2007 to present. 

Regarding the claim seeking service connection for diabetes 
mellitus, type II, the JMR instructed that this claim be remanded 
to the RO so that more evidence may be sought to confirm the 
Veteran's assertion that he was in country in the Republic of 
Vietnam.  The Veteran's complete personnel file is not of record, 
nor are ship logs from his tours of duty aboard the USS Midway 
and USS Douglas H. Fox.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records that 
refer to the Veteran's right knee to include 
any physical therapy records, dated September 
2007 to present, from the VA medical facility 
in Pensacola, Florida, and include them in 
the record.  Document any negative searches.

2.  Obtain from the National Personnel 
Records Center or the service department a 
complete copy of all service personnel 
records pertaining to the Veteran.

3.  Contact the National Archives and the 
Department of the Navy, and request ship logs 
or other information detailing the movements 
and operations of the USS Midway from March 
1975 to April 1975, specifically searching 
for any reference to the Veteran, shore 
patrol, or liberty boats.  Associate any 
records received with the claims file.  If 
these records are found to be unavailable, 
this should be specifically noted in the 
claims file.

4.  After a review of the Veteran's complete 
personnel records, determine whether any 
document indicates the Veteran was aboard the 
USS Douglas H. Fox in 1968 and/or 1969 while 
the USS Douglas H. Fox was present in the 
Mekong Delta or was present in the inland 
waterways of the Republic of Vietnam during 
the statutory period (so-called "brown water" 
naval activity).  

a.  If so, request from the National 
Archives and Records Administration (NARA) 
copies of the deck logs of the USS Douglas 
A. Fox for documented dates the Veteran was 
assigned aboard that ship while the USS 
Douglas H. Fox was present in the inland 
waterways of the Republic of Vietnam.  

b.  Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further attempts 
to obtain them would be futile.  The non- 
existence or unavailability of such records 
must be verified by each Federal department 
or agency from whom they are sought and 
this should be documented for the record.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2) (2010).

5.  After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claims based on the entirety of 
the evidence.  If the benefits sought on 
appeal are not granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate period 
of time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

